Exhibit 10.1

MAXWELL TECHNOLOGIES, INC.

2005 OMNIBUS EQUITY INCENTIVE PLAN:

NOTICE OF STOCK UNIT AWARD

(NON-EMPLOYEE DIRECTOR AUTOMATIC QUARTERLY GRANTS)

You have been granted vested units representing shares of Common Stock of
Maxwell Technologies, Inc. (the “Company”) on the following terms:

 

Name of Recipient:   «Name» Total Number of Units Granted:   «TotalUnits» Date
of Grant:   «DateGrant»

You and the Company agree that these units are granted under and governed by the
terms and conditions of the Maxwell Technologies, Inc. 2005 Omnibus Equity
Incentive Plan (the “Plan”) and the Stock Unit Agreement, both of which are
attached to and made a part of this document.

You further agree that the Company may deliver by email all documents relating
to the Plan or this award (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that the
Company is required to deliver to its security holders (including, without
limitation, annual reports and proxy statements). You also agree that the
Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it will notify you by email.

 

RECIPIENT:

    MAXWELL TECHNOLOGIES, INC.

 

    By:  

 

    Title:  

 



--------------------------------------------------------------------------------

MAXWELL TECHNOLOGIES, INC.

2005 OMNIBUS EQUITY INCENTIVE PLAN:

STOCK UNIT AGREEMENT

 

Payment for Units    No payment is required for the units that you are
receiving. Vesting    The units are vested in full at grant. Settlement of
Shares   

The units will be settled, meaning that for each unit you have been granted one
Share will be issued to you, on the earliest to occur of the following:

 

•     The February 15th next following the Date of Grant,

 

•     The sixtieth (60th) day following termination of your service on the
Board, provided that such termination constitutes a “separation of service”
under Code Section 409A(a)(2)(A)(i) and the regulations and guidance thereunder;
or

 

•     The effective date of a “change in the ownership or effective control” of
the Company or a “change in the ownership of a substantial portion of the
assets” of the Company, as set forth in Code Section 409A(a)(2)(A)(v) and the
regulations and guidance thereunder (such transaction referred to as a “409A
Change of Control.”

 

At the time of settlement, you will receive one Share for each vested unit.
Units will be settled in whole Shares only, rounded down to the nearest whole
Share.

Nature of Units    Your units are mere bookkeeping entries. They represent only
the Company’s unfunded and unsecured promise to issue shares of Common Stock (or
distribute cash) on a future date. As a holder of units, you have no rights
other than the rights of a general creditor of the Company.



--------------------------------------------------------------------------------

No Voting Rights or Dividends    You have no rights, including no voting
rights, as a stockholder of the Company unless and until your units are settled
by issuing shares of the Company’s Common Stock. You will be entitled to receive
credit for cash dividends and stock dividends paid with respect to the
corresponding number of shares subject to your units during the period between
their grant date and the applicable share settlement date, provided that the
Fair Market Value of any such dividends will be converted into an additional
number of units (based on the Fair Market Value of the Common Stock at the time
of such dividend payment), which additional units will be subject to the same
restrictions and conditions as apply to, and will be settled at the same time
and in the same manner as, the unit shares to which they relate. Units
Nontransferable    You may not sell, transfer, assign, pledge or otherwise
dispose of any units. For instance, you may not use your units as security for a
loan. Beneficiary Designation    You may dispose of your units in a written
beneficiary designation. A beneficiary designation must be filed with the
Company on the proper form. It will be recognized only if it has been received
at the Company’s headquarters before your death. If you file no beneficiary
designation or if none of your designated beneficiaries survives you, then your
estate will receive any vested units that you hold at the time of your death.
Withholding Taxes    While under current law the Company is not required to
withhold taxes with respect to the units, to the extent that withholding
obligations arise in the future, then the Company will withhold Shares that
otherwise would be issued to you when the units are settled. The fair market
value of withheld Shares, determined as of the date when taxes otherwise would
have been withheld in cash, will be applied to the withholding taxes.
Restrictions on Resale    You agree not to sell any Shares issued under the
units at a time when applicable laws, Company policies or an agreement between
the Company and its underwriters prohibit a sale. This restriction will apply as
long as your service on the Board continues and for such period of time after
the termination of your service as the Company may specify. Adjustments    In
the event of a stock split, a stock dividend or a similar change in Company
stock, the number of your units will be adjusted accordingly, as the Company may
determine pursuant to the Plan.



--------------------------------------------------------------------------------

Effect of Merger   If the Company is a party to a merger, consolidation or
reorganization, then your units will be subject to Section 16 of the Plan,
provided that any action taken must either (a) preserve the exemption of your
units from Code Section 409A or (b) comply with Code Section 409A. Applicable
Law   This Agreement will be interpreted and enforced under the laws of the
State of Delaware (without regard to their choice-of-law provisions). The Plan
and Other Agreements  

The text of the Plan is incorporated in this Agreement by reference. Capitalized
terms used but not defined in this Agreement have the meanings given to them in
the Plan.

 

The Plan, this Agreement and the Notice of Stock Unit Award constitute the
entire understanding between you and the Company regarding this award. Any prior
agreements, commitments or negotiations concerning this award are superseded.
This Agreement may be amended only by another written agreement between the
parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE

TERMS AND CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.